RESOLUCIÓN
Los integrantes de este Tribunal agradecen y reconocen las valiosas aportaciones y la dedicación a los trabajos de la Comisión de Disciplina Judicial y de este Tribunal, así como su compromiso inquebrantable con la Rama Judicial y con el Pueblo de Puerto Rico, de los Ledos. Flavio E. Cumpiano Villamor, Carlos E. Ramos González y Dora T. Peñagarícano durante el tiempo que sirvieron como Comi-sionados Asociados.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo